Citation Nr: 1102562	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for medical care received at Halifax Medical Center from 
September 8, 2008, to September 15, 2008.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had reported active duty service from March 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Medical Center in Gainesville, Florida that denied 
payment of medical expenses.  A notice of disagreement was 
received in November 2008, a statement of the case was issued in 
January 2009, and a substantive appeal was received in February 
2009.  In his substantive appeal, the Veteran requested a Board 
hearing at the local Regional Office (RO).  However, the Veteran 
subsequently withdrew his hearing request in a March 2009 
statement.    

Although the record is incomplete, it appears that the 
Gainesville, Florida VA Medical Center (VAMC) determined that at 
the time the Veteran presented at Halifax Medical Center on 
September 6, 2008, it was for a medical emergency.  Thus, payment 
for unauthorized medical expenses was made to September 8, 2008, 
which was when the VAMC determined that the Veteran was stable 
enough to be transferred to a VA facility.  Therefore, the issue 
on appeal is entitlement to payment or reimbursement of 
unauthorized medical expenses from September 8, 2008, to 
September 15, 2008, which was when the Veteran was discharged 
from the private hospital.


FINDINGS OF FACT

1.  The Veteran is not currently service-connected for any 
disability.

2.  The Veteran received medical care that was provided at 
Halifax Medical Center from September 8, 2008, to September 15, 
2008.

3.  The evidence does not reveal that VA approved a request for 
prior authorization for the medical services in question.

4.  Delay in treatment would have been hazardous to life and 
health.   

5.  A VA facility was not feasibly available at the time the 
Veteran received treatment at Halifax Medical Center from 
September 8, 2008, to September 15, 2008.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses for medical care received at Halifax Medical Center from 
September 8, 2008, to September 15, 2008, have been met.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R.  §§ 17.120, 17.121, 
17.1000, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to reimbursement or payment 
for unauthorized medical expenses incurred at Halifax Medical 
Center from September 8, 2008, to September 15, 2008.  Initially, 
in adjudicating a claim for reimbursement of medical expenses, 
the Board must make a factual determination as to whether VA gave 
prior authorization for the non-VA medical care that the Veteran 
received at Halifax Medical Center from September 8, 2008, to 
September 15, 2008.  See 38 U.S.C.A.  § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet.App. 555 (1994).  In this case, the 
Veteran has never claimed that he had any prior authorization 
from VA for medical treatment at Halifax Medical Center from 
September 8, 2008, to September 15, 2008, and there is no 
evidence in the record of such authorization.  Thus, this fact is 
not in dispute. 
  
To the extent allowable, payment or reimbursement of the expenses 
of care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical services 
not previously authorized including transportation may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a)  Care or services not previously authorized were rendered to 
a veteran in need of such care or services: 

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service- connected 
disability;

(4)  For any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program under 
38 U.S.C.A. § Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for reasons set forth 
in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet.App. 45, 49 (1998).

The Veteran does not meet all of the criteria of 38 C.F.R. § 
17.120(a) because service connection is not in effect for any 
disability.  Additionally, there is no evidence that the Veteran 
is participating in a rehabilitation program.  The provisions in 
38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  

Although the criteria of 38 C.F.R. § 17.120 have not been met, it 
must still be considered whether payment or reimbursement for the 
emergency services for nonservice-connected conditions in non-VA 
facilities can be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 106- 
177.  The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

The Board observes that these criteria are also conjunctive, not 
disjunctive; thus all criteria must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].

On September 6, 2008, the Veteran presented to the emergency room 
at Halifax Medical Center for chest pain although he was not 
experiencing pain when he came in.  However, he had a known 
history of coronary artery disease, status post coronary artery 
angioplasty, and stent placement in May 2008.  The Veteran was 
admitted and a cardiology evaluation was requested.  An 
echocardiogram revealed sinus bradycardia with a rate of 56 beats 
per minute, asymmetric T wave inversions in leads III.  It was 
determined that he had a non-ST elevation myocardial infarction 
and the Veteran was scheduled for catheterization.  On September 
8, 2008, he underwent left heart catheterization, coronary 
angiography and left ventriculography.  Cardiovascular surgery 
was recommended and the Veteran was seen by Bradley Litke, M.D. 
for evaluation for coronary artery bypass graft.  On September 
10, 2008, the Veteran underwent coronary artery bypass grafting 
x3 with endoscopic vein harvesting, left internal mammary artery 
end-to-side diagonal, reverse saphenous vein graft aorta end-to-
side obtuse marginal, reverse saphenous vein graft aorta end-to-
side right coronary artery.   The surgery was performed by Dr. 
Litke.  After the surgery, the Veteran was transferred to the 
cardiovascular surgical intensive care unit in stable, but 
guarded condition.  Post procedure protocol was followed and the 
Veteran was cleared for discharge on September 15, 2008.  The 
Veteran was to follow up with the VA clinic in five to seven days      

Unfortunately, the original determination and any initial reviews 
by VA medical staff are not in the claims folder.  However, a 
second review by a person identified as a VA fee-clinician in the 
statement of the case was done in December 2008.  A handwritten 
note indicated that the Veteran was stable for transfer on 
September 8, 2008 because he was pain free with zero respiratory 
difficulty.  The note continued that the doctor waited four days 
to perform surgery and the Veteran was stable prior to the 
procedure and could have been transferred to a VA facility.  
However, it is unclear whether this opinion was done by a medical 
professional and no further rationale was provided.  The claims 
file also included a VAMC report that showed that as of September 
8, 2008, there were 20 medicine beds and 11 surgical beds at the 
VAMC.  

In support of his claim, the Veteran submitted a February 2009 
private opinion from Dr. Litke, who performed the September 10, 
2008 surgery.  Dr. Litke stated that due to the critical nature 
of the lesions on the Veteran's coronary arteries, it was not 
felt that the Veteran was a good candidate to be transferred to a 
VAMC for surgery.  The surgery was performed at Halifax Medical 
Center, which was definitely in the Veteran's best interest.  He 
concluded that in his opinion, it was not reasonable for the 
Veteran to be transferred to another facility for coronary artery 
bypass grafting surgery as this would have placed the Veteran's 
life at risk.  
 
The Board now turns to whether the treatment at Halifax Medical 
Center from September 8, 2008, to September 15, 2008 was for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility.  Primarily at issue in this case are the 
second and third elements as the remainder of the criteria appear 
to have been met.  With regard to subsection (b) of the 
Millennium Bill, based on a review of the record, the hospital 
record showed that after the Veteran was treated in the emergency 
room, he was admitted for a cardiology evaluation and underwent 
subsequent coronary artery bypass grafting surgery.  Thus, given 
that medical professionals found the need for additional 
treatment, including surgery, the Board finds that the medical 
evidence of record clearly shows that a medical emergency 
continued to exist in that the Veteran continued to need medical 
care and to not receive such care would have been hazardous to 
life and health.  

It appears that the primary question hinges on the fact of 
whether the Veteran was at any point stable enough to transfer to 
a VA facility.  In other words, it must be determined whether a 
VA facility was feasibly available.  "Feasibly available" is 
not defined in the relevant statute or regulation.  See 38 
U.S.C.A.  § 1728; 38 C.F.R. § 17.120.  However, the provisions of 
38 C.F.R. § 17.53, also for application, state that a VA facility 
may be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  

Although a VAMC staff member found that the Veteran was stable to 
transfer to a VA facility as of September 8, 2008, a clear 
rationale fully addressing the Veteran's medical condition was 
not provided for this opinion and, again, the medical 
qualifications of this person are unclear.  Moreover, the matter 
of whether a VA facility equipped to perform the Veteran's 
coronary artery bypass surgery was not adequately discussed nor 
did the opinion address the distance of travel from the private 
facility to the VAMC facility.  Further, there was no mention as 
to whether the VAMC had a surgeon available at that time to 
perform the surgery.  Moreover, the Board also finds it 
significant that on the day the VAMC staff member determined that 
the Veteran was stable for transfer; he was actually undergoing 
catheterization and having a consultation for bypass surgery.  
The need for additional coronary surgery within the next couple 
of days would appear to suggest that the Veteran was not stable 
to be transferred.  Further, the private medical doctor who 
treated the Veteran and performed the surgery unequivocally 
opined that given the lesions on the Veteran's arteries, 
transferring him would have put his life at risk.  The Board 
finds that this private medical opinion provided by the medical 
doctor who actually treated the Veteran has more probative value 
than the handwritten notation of the VA fee-clinician.  Thus, 
given the urgent nature of the Veteran's medical condition, the 
Board does not deem the transfer to this facility as feasible.  
Accordingly, based on the evidence of record, the Board must 
conclude that a VA facility was not feasibly available to render 
treatment.  

In consideration of the entire record, the Board finds that 
treatment was for an emergent condition and a VA facility was not 
feasibly available to render the Veteran's care from September 8, 
2008, to September 15, 2008.  Thus, payment or reimbursement of 
unauthorized medical expenses for medical care received at 
Halifax Medical Center from September 8, 2008, to September 15, 
2008, is warranted.     

Under the Veterans Claims Assistance Act of 2000 (VCAA), which 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  In light of 
the favorable decision as it relates to the issue on appeal, the 
satisfaction of VCAA requirements is rendered moot. 


ORDER

Payment or reimbursement of unauthorized medical expenses for 
medical care received at Halifax Medical Center from September 8, 
2008, until his discharge from that facility on September 15, 
2008, is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


